           Case 1:20-mc-00006-AJ Document 1 Filed 01/13/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

IN RE:                                                         MISC. No.
Nonjudicial Civil Forfeiture Proceeding as to
$50,100.00 in U.S. Currency, more or less;
seized from Richard Jones

                  ASSENTED-TO MOTION TO EXTEND TIME TO FILE
                  COMPLAINT FOR FORFEITURE TO MARCH 16, 2020

       Pursuant to 18 U.S.C. § 983(a)(3)(A), the United States of America moves the court

to allow it until March 16, 2020 to file a civil forfeiture action against fifty thousand one hundred

dollars ($50,100) in U.S. Currency, more or less, seized from Richard Jones (“the property”). A

civil forfeiture complaint against the property is due on January 16, 2020.

       The United States represents to the Court as follows:

       1. Pursuant to 18 U.S.C. § 983(a)(1)(A), the United States Drug Enforcement

Agency has sent written notice of intent to forfeit to all known interested parties in an

administrative, non-judicial forfeiture proceeding.

       2. On October 18, 2019, Richard Jones filed a timely claim to the property in action

pending before the DEA. Pursuant to CAFRA, the deadline for initiating a judicial forfeiture

proceeding is January 16, 2020.

       3. David Bobrow, Esquire, Bedard & Bobrow, P.C., represents Richard Jones, the only

claimant to the property.

       4. Attorney Bobrow and Richard Jones assent to a 60-day extension, to March 16, 2020,

to file a forfeiture complaint for reasons set forth in the United States’ memorandum of law filed

in support of this Motion.

       Therefore, the United States asks this Court to extend the time within which it has to file

a complaint for forfeiture in this matter to March 16, 2020.
          Case 1:20-mc-00006-AJ Document 1 Filed 01/13/20 Page 2 of 2



                                                    Respectfully submitted,

                                                    SCOTT W. MURRAY
                                                    United States Attorney


Dated: January 13, 2020                       By: /s/ Robert J. Rabuck
                                                  Robert J. Rabuck
                                                  NH Bar #2087
                                                  Assistant U.S. Attorney
                                                  District of New Hampshire
                                                  53 Pleasant Street
                                                  Concord, New Hampshire
                                                  603-225-1552
                                                  rob.rabuck@usdoj.gov


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of January 2020, the foregoing Assented-to Motion
to Extend Time to File Complaint for Forfeiture was sent via first class mail to David Bobrow,
Esquire, counsel for Richard Jones.

                                                    /s/ Robert J. Rabuck
                                                    Robert J. Rabuck, AUSA
